Case 9:20-cv-00242-RC-KFG Document 8 Filed 04/15/21 Page 1 of 2 PageID #: 20



                                 ** NOT FOR PRINTED PUBLICATION**
                                 IN THE UNITED STATES DISTRICT COURT

                                  FOR THE EASTERN DISTRICT OF TEXAS

                                                 LUFKIN DIVISION


KEVIN JEROME JONES                                          §

VS.                                                         §                CIVIL ACTION NO. 9:20-CV-242

B. LEWIS, WARDEN EASTHAM UNIT                               §

                                 ORDER ACCEPTING THE MAGISTRATE
                               JUDGE’S REPORT AND RECOMMENDATION
          Plaintiff, Kevin Jerome Jones, an inmate confined at the Eastham Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983 against defendant B. Lewis, Warden of The Eastham Unit.

          The court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Lufkin, Texas, for consideration pursuant to applicable laws and orders of this court. The

Magistrate Judge recommends this case be dismissed pursuant to 28 U.S.C. § 1915(g) (docket entry

no. 6).

          The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date.1

                                                        ORDER

          Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ACCEPTED. A Final Judgment will be entered in this




          1
              Plaintiff received a copy of the Report and Recommendation on February 1, 2021 (docket entry no. 7).
Case 9:20-cv-00242-RC-KFG Document 8 Filed 04/15/21 Page 2 of 2 PageID #: 21



case in accordance with the Magistrate Judge’s recommendations.

         So ORDERED and SIGNED, Apr 15, 2021.


                                                         ____________________
                                                         Ron Clark
                                                         Senior Judge




                                             2
